Exhibit 10.54

ASSET PURCHASE AGREEMENT

            This Asset Purchase Agreement, and referred to herein as the
“Agreement”, is made and entered into and is hereby effective June 7, 2002, by
and between eMerge Interactive, Inc. and eMerge San Saba, Inc, referred to
herein as the “Seller” and Kenneth G. Jordan (“Jordan”) and wife, Kynda R.
Jordan and K. Jordan Enterprises, Inc. (“KJE”), together with Jordan and Kynda
R. Jordan, referred to herein as the “Buyers”. Buyers and Seller are referred to
collectively herein as the “Parties”.

BACKGROUND

            A.   The Seller, among other businesses, is engaged in the business
of purchasing cattle for resale through the Seller’s cattle auction operation in
San Saba, Brownwood and Mason, Texas (with the Seller’s business being referred
to as “Jordan Cattle Auction Business”).

            B.   Jordan Cattle Auction Business involves the buying and selling
of cattle on a short term basis, and derives its profits primarily from buying
and reselling cattle and/or these services on behalf of other businesses on a
commission basis. The Jordan Cattle Auction Business includes, without
limitation, the activities known in the livestock industry as order buying,
dealing, brokering, and trading.

            C.   Buyers and Seller were Parties to an Agreement for the Purchase
and Sale of Assets dated April 21, 2000, by and between eMerge Interactive, Inc.
and W.P. Land and Livestock, Inc. d/b/a Jordan Cattle Auction and Kenneth and
Kynda Jordan and Willard and Peggy Jordan (the “Purchase Agreement”) Pursuant to
the Purchase Agreement Seller purchased the assets of the Jordan Cattle Auction
Business from related entities of Buyers. Now, the Parties contemplate a
transaction in which Buyers acquire all of those assets, that were purchased by
Seller pursuant to that Agreement for the Purchase and Sale of Assets dated
April 21, 2000 as well as any other assets that relate to the Jordan Cattle
Auction Business, whether acquired before or after April 21, 2000, save and
except the excluded assets set forth in Section 1.1 hereof (referred to herein
as “Excluded Assets”).

            Now, therefore, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged and in consideration of the mutual
covenants, representations, warranties and agreements contained herein, the
Parties hereby agree as follows:

ARTICLE 1
PURCHASE AND SALE

            1.1    Commitment to Sell and Assign . Upon the terms and subject to
the conditions set forth in this Agreement, Seller shall sell, transfer, assign,
convey and deliver to Buyers all of the assets, properties, interests, business,
goodwill, claims and other rights of Seller (other than the “Excluded Assets”)
relating to the Jordan Cattle Auction Business, whether tangible or intangible,
vested or unvested, contingent or otherwise, real, personal or mixed, and
wherever

1



--------------------------------------------------------------------------------


located, whether or not reflected on the books and records of Seller and whether
or not described in this Agreement as such existed as of the date hereof,
together with additional assets acquired from the date hereof to the Closing
Date, including without limitation all right, title and interest of Seller in
and to the specified assets, properties and rights set forth below (and referred
to herein as the “Purchased Assets”):

  (a)   All of those assets remaining in possession of Seller, except the
Excluded Assets set forth in the last paragraph of this Section 1.1 , that were
purchased by Seller pursuant to the Purchase Agreement.         (b)   All fixed
assets, furniture, property, equipment, fixtures, leasehold improvements, tools,
machinery, office equipment, plant and other tangible personal property related
to or used in connection with the Jordan Cattle Auction Business or located at
the Jordan Cattle Auction facilities.         (c)   Seller’s interest in all
real and personal property leases, equipment leases, rental agreements, sales
and purchase orders and acknowledgments, permits, license and maintenance
agreements, third party product agreements, third party supply agreements and
any and all other contracts or binding agreements related to the Jordan Cattle
Auction Business.         (d)   All Intellectual Property (as defined in Section
8(A)) related to the Jordan Cattle Auction Business including, without
limitation, a license to use the name “Jordan Cattle Auction” and the trade
names and trademarks descriptive of, and associated with, such name.         (e)
  All goodwill associated with the Jordan Cattle Auction Business.         (f)  
All right, title and interest to the web page located at the uniform recourse
locator address http://www.jordancattle.com , and any e-mail address used by the
Seller using the suffix “@jordancattle.com”.         (g)   The real property and
improvements thereon (the “Real Property”) as set forth in Improved Property
Commercial Contract of even date herewith (the “Land Contract”) and attached
hereto as Exhibit A .


Notwithstanding the foregoing, the Purchased Assets shall not include: (i) all
cash and cash equivalents of Seller; (ii) all accounts receivable of Seller; and
(iii) all proprietary rights in and to the premium sale process known as the
“Jordan Premium Sale Model” and the trade names and trademarks descriptive of,
and associated with, such name.

            1.2    Purchase Price . Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties, covenants and
agreements of the Seller, the Buyers shall pay to Seller at the Closing Date (i)
the sum of Two Hundred Thousand Dollars and No/100s ($200,000) and (ii) the sum
of One Million and No/100s ($1,000,000) in cash, as set forth in the Land
Contract. Additionally, KJE will purchase at book value for cash on the Closing
Date, the current inventory as of the Closing Date, of trailers, feed and hay,
EID Tags and Taggers, and hay racks. Seller shall also release any funds in any
custodial account established

2



--------------------------------------------------------------------------------


prior to the Closing Date to Buyers as soon as practicable following the
conclusion of any auction to which a custodial account relates.

            1.3    Additional Business Consideration . Seller will also be
eligible to receive additional consideration (“Additional Consideration”) as set
forth in this Section 1.3. The Additional Consideration shall be determined by
calculating the Taxable Income of KJE (as defined in Section 8(C)) and adding
back to that Taxable Income the depreciation deduction, the amortization
deduction, any salary or bonuses paid to Jordan and any other unusual items not
in the ordinary course of business (and herein referred to as the “Calculation
Amount”) for each of the following three calculation periods (each, a
“Calculation Period”):

            (a)   July 1, 2002 to June 30, 2003;

            (b)   July 1, 2003 to June 30, 2004; and

            (c)   July 1, 2004 to June 30, 2005.

            If the Calculation Amount exceeds $400,000.00 for any of the three
Calculation Periods, KJE will pay Seller fifty percent (50%) of the “Calculation
Amount” in excess of $400,000.00 for each of the Calculation Periods. This right
to Additional Consideration is personal to Seller and cannot be assigned or
conveyed.

            As soon as reasonably practicable, but not later than 30 calendar
days after the Form 1120 U.S. Corporation Income Tax Return is filed by KJE for
each of the Calculation Periods, Buyers will deliver to Seller (i) a copy of
such Tax Return along with any supporting schedules, (ii) copies of the W-2’s
that were filed for the current Calculation Period, and a (iii) a statement
setting forth in reasonable detail the computation of the Additional
Consideration, if any, that Buyer calculates as owed to Seller pursuant to this
Article (Calculation Statement). (Items (i)-(iii) are herein collectively
referred to as the “Supporting Documents”.)

            As soon as practicable, but not later than 25 calendar days after
receipt of the Supporting Documents, Seller will inform Buyers in writing of any
objection it has to the Calculation Statement for such Calculation Period, which
objection, if any, will set forth in reasonable detail Seller’s objections and
the basis for those objections (an “Objection Notice”). If Seller so objects and
the Parties do not resolve such objections on a mutually agreeable basis within
30 calendar days after the end of such Calculation Period, then the disagreement
will be resolved as soon as practicable thereafter, by an accounting firm of
national reputation, which accounting firm will be selected jointly by Buyers on
the one hand and Seller on the other hand, and in no event may such accounting
firm resolve the objection in a manner that would result in Taxable Income for
such Calculation Period being greater or les ser in the aggregate than such
amounts originally proposed by Buyers and Seller. The Parties acknowledge that
the scope of such accounting firm’s work will be limited to resolving the
objections set forth in the Objection Notice. The decision of such accounting
firm, which shall be set forth in writing, shall be final and binding upon the
Parties, and may be entered as a final judgment in any court of proper
jurisdiction.

            If Seller does not object within 25 calendar days to the Calculation
Statement, then Buyers will pay the Additional Consideration set forth in the
Calculation Statement within five (5) calendar days following the expiration of
such 25 day period. If there is an objection within the 25 calendar days, Buyer
will pay Seller within five (5) calendar days after a resolution by the parties.
If there is an objection within the 25 calendar days that is not resolved by the
Parties,

3



--------------------------------------------------------------------------------

Buyer will pay Seller within five (5) calendar days after a final and binding
determination by the accounting firm selected pursuant to the procedures
described in the preceding paragraph.

            1.4    Additional Consideration in the Event of Sale of Real
Property . If, after the Closing Date and for a period of three (3) years
thereafter, Buyer sells either the Brownwood or Mason facilities, Buyer shall
pay Seller Fifty Percent (50%) of the net sales proceeds from any sale that is
an “all cash sale”. However, if Buyer sells either the Brownwood or Mason
facilities prior to the expiration of three years from Closing Date in an
installment sale, contract for deed, or any other owner-financed type sale,
Buyer will:

  (a)   Remit to Seller thirty percent (30%) of the payments if the pay-out is
for five years or less;         (b)   Remit to Seller forty percent (40%) of the
payments if the pay-out is for six (6) to ten (10) years;         (c)   Remit to
Seller fifty percent (50%) of the payments if the payout is for more than ten
(10) years.


            This right to the additional consideration in the event of the sale
of Real Property cannot be assigned or conveyed by Seller.

            1.5    Liabilities . Seller shall retain and Buyers shall not assume
any obligations or liabilities of Seller, other than with respect to the
Purchased Assets.

ARTICLE 2
CLOSING

            2.1    Closing . Subject to the provisions and conditions of this
Agreement, the Closing will take place at the office of Clayborne L. Nettleship,
Attorney, 406 W. Wallace, San Saba, Texas 76877, on or before May 31, 2002, or
on such other date as the Parties to this Agreement agree in writing (referred
to herein as the “Closing Date”).

            2.2    Deliveries at Closing . Seller shall at the Closing Date
execute and deliver to Buyers the following:

  (a)   Such instruments of sale, transfer, conveyance, and assignment as the
Buyers and their counsel may reasonably request.         (b)   A certificate by
the Secretary of State of Delaware that the Seller is existing and in good
standing as a corporation; and         (c)   Possession of the Purchased Assets.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

            The Seller warrants and represents each of the statements set forth
in this Article are true, correct, and complete and will be true, correct, and
complete as of the Closing Date.

4



--------------------------------------------------------------------------------

            3.1    Organization of Seller . The Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.

            3.2    Authorization and Effect of Transaction . The Seller has the
full power and authority to execute, deliver and fully perform its obligations
under this Agreement.

            3.3    Noncontravention . Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby
will (i) violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Seller is subject or any provision of
the charter or bylaws of the Seller, or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, loan, or other
arrangement to which the Seller is a party or by which it is bound or to which
any of its assets is subject (or result in the imposition on any Security
Interest (as defined in Section 8(B) )upon any of its assets). The Seller is not
required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement.

            3.4    Title to Purchased Assets . The Seller has good and
marketable title to each of the Purchased Assets free and clear of any security
interest or restriction on transfer.

            3.5    Kenneth G. Jordan’s Employment Contract . Buyers and Seller
agree that Article 8. Noncompetition, Nonsolicitation, Non-Disclosure and
Non-Intereference , of that certain Employment Agreement between eMerge
Interactive, Inc. and Ken Jordan (Kenneth G. Jordan) dated May 31, 2000 (the
“Employment Agreement”) are hereby amended such that the provisions of such
Article 8 shall not apply to Jordan’s purchase and operations of the Jordan
Cattle Auction Business, but all other provisions of such Article 8 and the
Employment Agreement shall remain in full force and effect. If either Party so
requests, Buyer and Jordan shall enter into an amendment to the Employment
Agreement.

            3.6    Willard Jordan, Peggy Jordan, Kynda Jordan, and Ken Jordan’s
Amended Non-Competition Agreement . Buyers and Seller agree that Article 7.
Trade Secrets, Confidential and Proprietary Information, Covenants,
Noncompetition, Nonsolicitation, and Nondisclosure , of that certain Agreement
for the Purchase and Sale of Assets between eMerge Interactive, Inc. and W.P.
Land and Livestock, Inc. d/b/a Jordan Cattle Auction and Kenneth and Kynda
Jordan and Willard and Peggy Jordan dated April 21, 2000 (the “Purchase
Agreement”) shall be amended such that the provisions of such Article 7 and the
Purchase Agreement shall not apply to Willard Jordan, Peggy Jordan, Kynda
Jordan, and Ken Jordan as such may apply to Ken Jordan’s or KJE’s purchase and
operation of the Jordan Cattle Auction business, but all other provisions of
such Article 7. shall remain in fu ll force and effect.

            3.7    Release of Liquidated Damage Provision . The Purchase
Agreement contains an article styled Article 9(c). “Liquidated Damages ”. Such
Article 9(c) provides for the payment of Liquidated Damages to the Seller (the
then “Buyer”) in the event of certain events set out therein. Seller hereby
terminates and voids all obligations required by said Article 9(c) and Seller
relinquishes and waives its right to enforce the obligations against Kenneth and
Kynda Jordan

5



--------------------------------------------------------------------------------


and Willard and Peggy Jordan, or W.P. Land and Livestock Company and any related
entities pursuant to such Article 9(c).

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYERS

            The Buyers warrant and represent to the Seller that each of the
statements contained in this article are true and correct.

            4.1    Organization of Buyers . K. Jordan Enterprises, Inc. is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Texas.

            4.2    Authorization and Effect of Transaction . The Buyers have the
full power and authority to execute, deliver and fully perform their obligations
under this Agreement.

            4.3    Noncontravention . Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby
will (i) violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which any Buyers is subject or any provision of
the charter or bylaws of any Buyer, or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, loan, or other
arrangement to which any Buyer is a party or by which any Buyer is bound or to
which any of such Buyer’s assets is subject (or result in the imposition on any
Security Interest upon any of its assets). Th e Buyers are not required to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement.

ARTICLE 5
SURVIVAL AND INDEMNIFICATION

            5.1    Survival . All representations, covenants, warranties,
indemnifications and obligations contained in this Agreement or in any
certificate, document, or statement delivered pursuant to this Agreement shall
survive for a period of twelve months following the Closing Date, and, in the
event of a Party’s breach of this Agreement resulting in the termination of this
Agreement, such representations, covenants, warranties, indemnifications, and
obligations shall further survive the termination of this Agreement, shall
continue in full force and effect for a period twelve months following such
termination.

            5.2    Indemnification . Seller hereby agrees to indemnify, defend,
and hold harmless the Buyers and Jordan, in Jordan’s capacity as an officer of
the Seller, from any and all losses, damages, liabilities and claims and all
fees, costs, and expenses of any kind (including all attorney’s fees) that arise
out of, are based on, or result, from the transactions contemplated by this
Agreement, solely by reason of any claim of a conflict of interest based on the
fact that Jordan was Executive Vice President of eMerge Interactive, Inc. and
therefore an affiliate of Seller at the time of the transactions contemplated by
this Agreement.

6



--------------------------------------------------------------------------------


ARTICLE 6
TERMINATION OF AGREEMENT

            The Parties may terminate this Agreement as provided for below:

  (a)   Buyers and Seller may terminate this Agreement by mutual written consent
prior to the Closing Date.         (b)   Buyer may terminate this Agreement
prior to Closing Date in the event that (i) Seller breaches or has breached any
representation, warranty, or covenant contained in this Agreement or (ii) if the
Improved Commercial Property Contract is terminated pursuant to the provisions
contained therein or (iii) the Closing Date shall not have occurred thirty (30)
days from the date of this Agreement.         (c)   Seller may terminate this
Agreement prior to Closing Date in the event that (i) Buyers breach or have
breached any representation, warranty, or covenant contained in this Agreement
or (ii) if the Improved Commercial Property Contract is terminated pursuant to
the provisions contained therein or (iii) the Closing Date shall not have
occurred thirty (30) days from the Date of this Agreement.


ARTICLE 7
MISCELLANEOUS

            A.    Entire Agreement . This Agreement and the Improved Commercial
Property Contract of even date (including the agreements referred to herein)
constitutes the entire agreement with the Parties and supercedes any prior
understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

            B.    Successions and Assignment . This Agreement shall be binding
upon and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other Party.

            C.    Counterparts . This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. All facsimile executions
shall be treated as originals for all purposes.

            D.    Headings . The section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

            E.    Governing Law . This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas.

7



--------------------------------------------------------------------------------


            F.    Amendments . No amendments of any provision of this Agreement
shall be valid unless reduced to writing and signed by both Buyers and Seller.

            G.    Severability . Any term or provision of this Agreement that is
found to be invalid or unenforceable shall not affect the validity or
enforceability of the remaining terms and provisions.

ARTICLE 8
DEFINITIONS

            A.    “Intellectual Property” means all of the following only as it
pertains to the Jordan Cattle Auction Business: (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, and reexaminations thereof, (b)
all trademarks, service marks, trade dress, logos, trade names, and corporate
names (whether or not registered), together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connections herewith, (d) all mask works and all
applications, registrations, and renewals in connection herewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including data and
related documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).

            B.    “Security Interest” means any mortgage, pledge, lien,
encumbrance, charge, or other security interest.

            C.    “Taxable Income” is gross income reduced by adjustments and
allowable deductions. It is the income against which tax rates are applied to
compute an entity’s tax liability.

8



--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the Parties hereto have executed this Agreement.

    BUYERS:       KENNETH G. JORDAN, Individually               /s/  Kenneth G.
Jordan                                                   Kenneth G. Jordan      
        KYNDA R. JORDAN, Individually             /s/  Kynda R.
Jordan                                                      Kynda R. Jordan    
          Date signed by Buyers: June 7, 2002               K. JORDAN
ENTERPRISES, INC., a
________________ corporation               By:  /s/  Kenneth G.
Jordan                                          Name: Kenneth G.
Jordan                                            Title:
  President                                                                   
Date signed by Buyer:  June 7, 2002               SELLER:       EMERGE
INTERACTIVE INC. , a
Delaware Corporation               By: /s/  David C.
Warren                                               Name: David C.
Warren                                                Title:
  CEO                                                                           
Date signed by Seller:  June 7, 2002  


9



--------------------------------------------------------------------------------


          EMERGE SAN SABA, INC. ,
a Delaware Corporation               By:  /s/ David C.
Warren                               Name: David C.
Warren                                Title:
CEO                                                               Date signed by
Seller: June 7, 2002  


10